Citation Nr: 0700888	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral foot condition manifested by pes 
planus, plantar fascitis and hammer toe deformities and if so 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 through 
December 1996.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issue of service connection for a bilateral foot 
condition, including pes planus, plantar fascitis and hammer 
toe deformities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed rating decision in August 2002, the RO 
denied the veteran's claim for entitlement to service 
connection for a bilateral foot condition manifested by pes 
planus, plantar fascitis and hammer toe deformities.

2.  The evidence received since the August 2002 rating 
decision raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim for entitlement to service connection for a bilateral 
foot condition manifested by pes planus, plantar fascitis and 
hammer toe deformities.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  


Analysis

By a rating decision in December 1999, the RO denied the 
veteran's claim for service connection for a bilateral foot 
condition manifested by pes planus, plantar fascitis and 
hammer toe deformities.  The veteran did not appeal that 
decision.  Thus the December 1999 determination is a final 
decision.  38 U.S.C.A. § 7105.  The veteran also submitted a 
claim to reopen in April 2002.  By a rating decision dated 
August 2002, the RO denied the veteran's claim to reopen.  
The veteran did not appeal that decision.  Thus the August 
2002 decision is a final decision.  38 U.S.C.A. § 7105.

Evidence of record prior to the August 2002 rating decision 
included the veteran's service medical records.  The service 
medical records showed that the veteran's bilateral foot 
condition pre-existed service.  The veteran's enlistment 
examination, dated December 1994, noted mild pes planus.  
During service, the veteran complained and was treated for 
pes planus on multiple occasions.  In October 1996 the 
veteran was determined to be unfit for duty by a Physical 
Evaluation Board due to his bilateral foot condition.  The 
evaluation board found that the veteran's unfitting condition 
was bilateral pes planus, symptomatic with military training, 
not aggravated.  The evaluation board also found contributory 
conditions being plantar fascitis heel spur syndrome, 
symptomatic with military training, not aggravated and 
contracted digits 2-5 symptomatic with military training, not 
aggravated.   Separation examination and report of medical 
history upon discharge, both dated October 1996, noted pes 
planus.

In December 2004, the veteran requested hat his claim for 
service connection for a bilateral foot condition manifested 
by pes planus, plantar fascitis and hammer toe deformities be 
reopened.  

Along with his claim to reopen, the veteran submitted a 
statement from a friend, dated March 2004, regarding the 
veteran's foot condition.  The friend stated that she had 
noticed the veteran walking with a limp after his discharge 
from the military, and that the veteran told her that he had 
pain in his feet and knees which he treated with over-the-
counter medications.

The veteran was also afforded a hearing before the 
undersigned VLJ in June 2006.  During his hearing, the 
veteran asserted that he didn't have problems with his feet 
prior to his military service, but at the time of his 
discharge, he was unable to perform any type of physical 
training.  The veteran also contended that the boots and pack 
he wore, and the rigorous physical exercises aggravated his 
foot condition.

The Board notes that prior to the August 2002 final decision, 
there was no testimony taken under oath to the effect that 
the veteran's feet were in essence asymptomatic prior to 
service and that he did not have disabling symptoms until he 
was in service.  Consequently, the Board finds that the 
veteran's testimony, taken under oath, is both new and 
material evidence.  As such, the claim of service connection 
for a bilateral foot condition, including pes planus, plantar 
fascitis and hammer toe deformity is reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a bilateral foot condition 
manifested by pes planus, plantar fascitis and hammer toe 
deformities.  To this extent the claim is granted.




REMAND

The Board notes that the veteran's service entrance 
examination reveals that he had mild pes planus.  During 
service, the veteran was treated on multiple occasions for 
feet problems, including pes planus.  In August 1996, the 
veteran complained that his foot condition was worse.  The 
veteran was given a medical board examination which found 
that the condition existed prior to service and was not 
aggravated by service.  There was, however, no explanation 
for this assessment.  The Board finds that the veteran should 
be scheduled for a VA examination, to include an opinion.

The service medical records show that the veteran was also 
found to have bilateral plantar fascitis and bilateral 
contracted digits.  These conditions were not noted at the 
time of the veteran's entrance into service.  There is a 
question, however, as to whether the veteran currently has 
these disorders, and if so whether they were incurred in 
service.  As this is a medical question, a medical opinion 
must be obtained to address this question.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess v. Nicholson,19 Vet. App. 473 
(2006) 

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's foot 
disorders.  The examiner should list all 
disabilities of the foot.  The examiner 
should then state whether each disability 
is related to the veteran's service.  
With respect to the veteran's bilateral 
pes planus, the examiner should note that 
the veteran entered service with mild pes 
planus.  He should examine the record and 
give an opinion as to whether the 
veteran's pes planus underwent an 
increase in severity during service.  If 
so, was the increase beyond the natural 
progression of the disability.  The 
examiner should give a complete rationale 
for all opinions given.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


